DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 2, 4, and 14 in the reply filed on 01/05/2022 is acknowledged.
Applicant’s amendment of claims 1 and 12  in the reply filed on 01/05/2022 is acknowledged.
Claims 1, 3, 5-13, and 15-20 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1, 3, 5-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Yang, US 2019/0204668 discloses all limitations of claim 1 except for that “the plurality of metal films is spaced apart from one another, the gate is above a channel active area of the active layer, and the plurality of metal films is above conductive active areas of the active layer; and an orthographic projection of the plurality of metal films on the active layer is within the conductive active areas of the active layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 12, Yang discloses all limitations of claim 12 except for that “patterning the first metal layer to form the gate and the pluarity of metal films on at least one side of the gate comprises: placing a mask on the first metal layer, the mask having a pattern of the gate and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893